In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00151-CR
                                                ______________________________
 
 
                                 BENJAMIN CHASE CAPPS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 39,504-A
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Benjamin
Chase Capps attempts to appeal his conviction of felony driving while intoxicated.  Capps’ sentence was imposed April 28, 2011.  His notice of appeal was filed
August 10, 2011.  We received the
clerk’s record August 15, 2011.  The
issue before us is whether Capps timely filed his notice of appeal.  We conclude that he did not and dismiss the
attempted appeal for want of jurisdiction.
            A timely
notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) prescribes the time period in
which a notice of appeal must be filed by a defendant in order to perfect
appeal in a criminal case.   A
defendant’s notice of appeal is timely if filed within thirty days after the
day sentence is imposed or suspended in open court, or within ninety days after
sentencing if the defendant timely files a motion for new trial.  Tex.
R. App. P. 26.2(a); Olivo, 918
S.W.2d at 522.  The record does not
contain a motion for new trial.  The last
date Capps could timely file his notice of appeal was May 31, 2011, thirty
days after the day the sentence was imposed in open court.  See
Tex. R. App. P. 26.2(a)(1).  Further, no motion for extension of time was
filed in this Court within fifteen days of the last day allowed for filing the
notice of appeal.
            Capps has failed to
perfect his appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          August
17, 2011         
Date Decided:             August
18, 2011
 
Do Not Publish